t c summary opinion united_states tax_court otis l pimpleton and tabitha pimpleton petitioners v commissioner of internal revenue respondent docket no 21523-05s filed date otis l pimpleton pro_se derek w kaczmarek for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in and an accuracy- related penalty under sec_6662 on petitioners’ federal_income_tax for in the amounts of dollar_figure and dollar_figure respectively after concessions by the parties the issue for decision by the court is whether petitioners underreported on their income_tax return for tips received by petitioner otis l pimpleton during that year whether petitioners are entitled to the additional_child_tax_credit as claimed on their return is purely a mechanical matter some of the facts have been stipulated and they are so background found at the time that the petition was filed otis l pimpleton petitioner and tabitha pimpleton collectively petitioners resided in las vegas nevada petitioners concede that petitioner tabitha pimpleton received unemployment_compensation during in the amount of dollar_figure which was not reported on their income_tax return for that year respondent concedes that dollar_figure of federal_income_tax was withheld from such unemployment_compensation which tax was not claimed by petitioners on their return respondent also concedes for technical reasons that petitioners are not liable for the accuracy-related_penalty under sec_6662 petitioner’s employment at the las vegas hilton since petitioner has been employed by the las vegas hilton in las vegas nevada during the taxable_year in issue petitioner was classified by the las vegas hilton as a room service food server and he worked in that capacity at least hours a week throughout the year as a room service food server petitioner was responsible for a combination of hospitality and standard room service functions room service function petitioner worked the day shift at the las vegas hilton which began pincite a m and ended pincite p m and he was assigned to a section of the room service_department known as express breakfast where he was responsible for delivering continental breakfasts as well as individual breakfast items such as coffee tea juice and pastry to hotel guests in their rooms the most expensive item a complete continental breakfast cost dollar_figure per person upon each delivery petitioner would present the check which included a flat service charge of dollar_figure per person the service charge went to the hotel and not to the food server generally guests would pay by signing the check and thereby authorize a charge to their credit card which was on file with the hotel the las vegas hilton did not mandate that petitioner be tipped a specified percentage but left the matter to each guest’s discretion guests who paid_by credit card would almost invariably add gratuity to the check rather than tip in cash the relatively few guests who paid in cash would also tip in cash petitioner almost always received a tip except from those guests who were not familiar with the custom of tipping hospitality function when engaged in the hospitality function petitioner would be responsible for serving breakfast parties or brunches to organized groups of people in contrast to the room service function the las vegas hilton would include a gratuity on the check for the hospitality function when engaged in the hospitality function petitioner’s work day might extend into the early afternoon tip-outs petitioner did not pool or share his tips with other las vegas hilton employees however he did pay his bussers consistent with local custom a flat amount of dollar_figure for each day that he worked the record does not reveal the percentage tip rate used by the las vegas hilton for the hospitality function payment of charged tips and wages by the las vegas hilton petitioner received a paycheck biweekly from the las vegas hilton petitioner’s paycheck would reflect his hourly wage plus his gratuity from the hospitality function in contrast at the end of each work day petitioner would receive in cash from the hotel’s cashier his tips from the room service function that had been charged by guests to their credit cards tip compliance agreement for a number of years specifically including the taxable_year a tip compliance agreement has been in effect between the las vegas hilton and the internal_revenue_service tip compliance for room service food servers at the las vegas hilton is a percentage of sales by the employee for the agreed-upon rate wa sec_15 percent to be applied against an employee’s sales on a daily basis the payroll manager of the las vegas hilton implements the tip compliance agreement as follows our room service food servers work a combination of hospitality functions and standard room service functions on a daily basis with a hospitality function a gratuity is included on the guest’s bill and is paid out to the food server on his biweekly paycheck for the standard room service function gross_sales are accumulated by an employee throughout the day the of sales is calculated and posted to the employee’s paycheck at the end of each pay_period those employees on tip compliance have a combination of percentage of sales and hospitality gratuity posted to their paychecks each pay_period for those employees not on compliance the hospitality gratuity is posted to their paychecks biweekly however they do not have the percentage of sales for the standard room service functions posted to their checks it then becomes the employee’s responsibility to declare tips received from these sales room service food servers can elect to participate in the tip compliance agreement petitioner did not choose to do so for petitioner’s net sales petitioner’s net sales for from the room service function were dollar_figure petitioner’s form_w-2 and tax_return petitioner received a form_w-2 wage and tax statement from the las vegas hilton for the form_w-2 reported wages of dollar_figure and tips of dollar_figure for total compensation of dollar_figure petitioners included this latter amount along with petitioner tabitha pimpleton’s wages on line of their timely filed income_tax return respondent’s deficiency determination in the notice_of_deficiency respondent determined that petitioner underreported his tips for by dollar_figure respondent determined this amount by subtracting reported tips of dollar_figure petitioner has since elected to participate in the tip compliance program so stipulated per petitioner’s form_w-2 from tips derived from petitioner’s sales from the room service function respondent calculated the latter amount by multiplying petitioner’s net sales dollar_figure by a tip rate of percent and then subtracting an amount dollar_figure that appears to reflect tip-outs ie the amount_paid by petitioner to his bussers discussion we begin with a number of well-established principles first there is no question that tips constitute compensation_for services and are includable in gross_income under sec_61 81_tc_8 affd without published opinion sub nom knoll v commissioner 735_f2d_1370 9th cir 43_tc_824 sec_1_61-2 income_tax regs second all taxpayers are required to maintain records sufficient to determine their correct_tax liability sec_6001 meneguzzo v commissioner supra pincite when a taxpayer receives tips on a daily basis he or she is required to keep an accurate and contemporaneous record of such income ross v commissioner tcmemo_1989_682 affd without published the 4-percent tip rate was based both on financial data furnished by the room service_department of the las vegas hilton eg sales journals and credit card records and on interviews of department personnel the determined tip rate reflects a stiff rate of percent and a 2-percent discount for tips paid in cash rather than by credit card opinion 967_f2d_590 9th cir biddle v commissioner tcmemo_1989_397 bruno v commissioner tcmemo_1985_168 sec_1_6001-1 income_tax regs sec_301 proced admin regs such records must be retained by the taxpayer so long as the contents thereof may become material in the administration of any internal revenue law sec_1_6001-1 income_tax regs third when a taxpayer fails to keep records or maintains only incomplete or inadequate records of income or when a taxpayer’s records are no longer available the commissioner may recompute tips in any manner that clearly reflects income sec_446 416_f2d_101 7th cir affg tcmemo_1968_137 92_tc_661 meneguzzo v commissioner supra pincite the commissioner has great latitude in adopting a suitable method for reconstructing the taxpayer’s income 54_tc_1530 way v commissioner tcmemo_1990_590 the amount of income determined by the commissioner need not be exact so long as it is based on a reasonable methodology meneguzzo v commissioner supra 40_tc_30 kuras v commissioner tcmemo_1980_32 both this court and the courts of appeals have accepted the use of formulas in the reconstruction of tip_income see eg 643_f2d_1383 9th cir affg per curiam tcmemo_1979_3 indeed even statistical surveys have been held to be an appropriate method of computing tip_income see eg ross v commissioner supra cf sec_7491 fourth the commissioner’s method of recomputing income carries with it a presumption of correctness and the taxpayer bears the burden of proving it wrong 503_us_79 290_us_111 if petitioner maintained contemporaneous_records of his tip_income for he did not offer such records at trial rather petitioner challenges only respondent’s methodology in reconstructing the amount of his tip_income petitioner’s principal challenge focuses on the amount of his net sales in this regard the parties agree that sales should properly be net of sales_tax and the parties assume that the figures furnished by the las vegas hilton are so petitioner contends that sales should also be net of the dollar_figure per person service charge that was levied for the benefit of the hotel and although sec_7491 may serve to shift the burden_of_proof to the commissioner that section has no application to the present case in view of the fact that petitioner has not asserted its applicability petitioner has failed to demonstrate that he maintained the requisite books_and_records see sec_7491 and petitioner failed to introduce credible_evidence sufficient to establish a prima facie case see sec_7491 not for the benefit of the food server respondent agrees further respondent acknowledges that the record does not definitively demonstrate whether net sales includes the service charge respondent contends that even if net sales includes the service charge then if net sales were reduced by the service charge the tip rate necessarily would be greater than the determined rate we agree with respondent the following example illustrates why assume two guests order full continental breakfasts for dollar_figure each and give a dollar_figure tip ignoring sales_tax as we must the total charge is dollar_figure dollar_figure breakfasts dollar_figure service fee dollar_figure tip if the dollar_figure service fee is included in net sales the tip rate is percent dollar_figure dollar_figure on the other hand if the dollar_figure service fee is not included in net sales the tip rate is greater ie percent dollar_figure dollar_figure in short the uncertainty regarding the precise makeup of net sales does not compromise respondent’s determination if net sales does not include the service charge then petitioner is content if net sales does include the service charge then the percent tip rate is understated and a greater tip rate would be applicable as the foregoing example demonstrates percent of dollar_figure is mathematically the same a sec_22 percent of dollar_figure it should be recalled that respondent based his analysis on data furnished by the las vegas hilton petitioner also contends that net sales may include room service sales and hospitality sales however that contention is contrary to the parties’ stipulation that petitioner’s net sales from the room service function were dollar_figure further the parties’ stipulation appears to be consistent with the underlying exhibit which specifies room service only and not room service and hospitality in any event petitioner’s contention is unavailing because respondent’s deficiency determination is structured as though petitioner’s net sales were derived from both the room service function and the hospitality function in other words in determining unreported tips respondent subtracted reported tips of dollar_figure per petitioner’s form_w-2 from tips as reconstructed based on petitioner’s net sales of dollar_figure and not based on net sales of some greater amount petitioner also makes various arguments about the physical location of the las vegas hilton and the demographics of the hotel’s clientele however given the fact that respondent’s determination was based on data furnished by the las vegas hilton that was specifically applicable to its room service_department and not on data from other hotels or other departments petitioner’s arguments are unavailing finally although we are not persuaded by any of petitioner’s arguments we think respondent’s reconstruction of petitioner’s tip_income is deficient in one regard as previously found he did not pool or share his tips with other las vegas hilton employees however he did pay his bussers dollar_figure per day respondent appears to have reduced petitioner’s tips in order to account for this bus money however the amount of the reduction dollar_figure does not seem reasonable in view of the fact that he worked at least hours a week throughout the year although the record does not establish the exact number of days that petitioner worked in we think that an additional reduction of dollar_figure is reasonable under the circumstances see 39_f2d_540 2d cir conclusion as previously stated petitioner did not offer at trial any contemporaneous_records of his tip_income for in the absence of any such records we have reviewed respondent’s methodology in reconstructing petitioner’s tip_income except for the relatively modest adjustment discussed in the preceding paragraph we think that respondent’s methodology is reasonable in any event petitioner has not shown it to be otherwise accordingly except as indicated we sustain respondent’s tip_income determination reviewed and adopted as the report of the small_tax_case division derived as follows days week x weeks x dollar_figure day - dollar_figure dollar_figure in order to reflect our disposition of the disputed issue as well as the parties’ concessions see supra note and the allowable_amount of the additional_child_tax_credit see supra p decision will be entered under rule
